Citation Nr: 1756249	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating evaluation in excess of 30 percent for pes planus, to include the propriety of separate ratings for plantar fasciitis and heel spurs.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1971 to March 1972; and from June 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for bilateral pes planus at a non-compensable rating evaluation.

In January 2013 the Board remanded the matter for further evidentiary development.

In October 2015, the Board concomitantly granted a 10 percent rating evaluation for bilateral pes planus; and remanded the matter for further evidentiary development on the Veteran's diagnosed bilateral plantar fasciitis.

In a March 2017 decision, the Board further increased the rating evaluation for bilateral pes planus to a 30 percent rating disability.  In May 2017, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In September 2017, the Court granted a Joint Motion for Remand and vacated and remanded the matter for further development.

As the Board notes that the assigned 30 percent increased rating for the Veteran's service-connected pes planus has not been implemented since the March 2017 Board decision, the RO is instructed to promulgate the 30 percent rating for bilateral pes planus.


FINDINGS OF FACT

In addition to objective manifestations of bilateral foot pain on manipulation and use accentuated, as well as functional loss, the medical evidence of record also reflects that the Veteran has moderate plantar fasciitis and moderate heel spurs.  
	

CONCLUSIONS OF LAW

1.  The criteria for an initial rating evaluation in excess of 30 percent for pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2017).

2.  The criteria for a separate rating of 10 percent for plantar fasciitis for each foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2017).

3.  The criteria for a separate rating of 10 percent for heel spurs for each foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran is currently rated at 30 percent disabling for his service-connected bilateral pes planus, under DC 5276, and asserts entitlement to a higher initial rating.  38 C.F.R. § 4.71a (2017).  See November 2017 Appellate Brief.

Under DC 5276, a 50 percent disability rating is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

However, the medical evidence of record reflects that a higher rating of 50 percent is not warranted because there is no indication that the Veteran's bilateral foot disability has manifested as marked pronation; extreme tenderness of plantar surfaces of the feet; and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Although the Veteran has reported that he experienced little relief using arch support, no competent medical examiner has noted "pronation" or "inward displacement", nor is there evidence of record to find pronation or inward displacement that is "marked."  Although the examiners have noted pain and tenderness, there is no characterization of tenderness as "extreme."  See, e.g. March 2007 VA Examination; see also December 2011 VA examination; see, too April 2013 VA examination; see, too July 2016 VA examination.

The Board has considered whether separate ratings for the Veteran's bilateral foot disability are applicable under a different diagnostic code, and finds they are.  The medical evidence of record reflects that the Veteran also has compensable plantar fasciitis and heel spurs.  These disabilities can be rated by analogy to foot injuries under DC 5284.  See 38 C.F.R. § 4.71a; See also Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (holding that DC 5284 only applies to foot disabilities for which there is not already a specific diagnostic code).  

DC 5284, for foot injuries, provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  38 C.F.R. § 4.71a, DC 5284.  A 40 percent rating is assigned for actual loss of use of the foot.  See id at Note.  Words such as "severe", "moderate", and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 4.2, 4.6 (2017).

VA treatment records reflect that the Veteran manifested and/or complained of pain and/or cramps in his feet, including in the arch of his heels and the achilles tendon; and that the Veteran had foot injuries, including plantar fasciitis and heel spurs.  See e.g., August 2007 Primary Care Note (reporting that initial pain and tenderness along the arch of the heels; see also August 2009 (complaining of cramps in both feet); see, too January 2012 Podiatry Consult (complaining of bilateral heel pain, as well as achilles tendon pain on right foot); see, too February 2012 Shoe and Foot Orthotic Evaluation (reflecting that the Veteran has foot injury and noting that the Veteran has a normal arch with a pronator); see, too August 2015 Podiatry Notes (reflecting the Veteran's complaints of foot pain; and a diagnosis of plantar fasciitis); see November 2015 Podiatry Notes (reflecting the Veteran's complaints of foot pain but finding no trauma or injury to the feet; that the pain was worse after a full day on his feet; and that the Veteran took medication, as needed, which helped with his pain).

A July 2016 VA examination reflects diagnoses of foot conditions, including and not limited to, plantar fasciitis.  The VA examination report also reflects that the Veteran reported that he had been diagnosed with heel spurs.  He explained that he has a sharp, knife-like pain in both feet, with left foot pain worse than right foot pain.  He also reported that standing increased the pain, and that the pain he felt were in the heels, arches and ankle.  The Veteran, however, reported improvement with treatment for his pain, which included taking Aleve, as needed.  Despite reporting feet pain, the Veteran did not report any flare-ups that impacted the function of his feet, nor did he report having any functional loss or functional impairment in his feet.  The VA examination also reflects that the Veteran has heel spurs, bilaterally; and tenderness with palpation that is worse at the heels, bilaterally.  However, the VA examination indicates that the severity is mild, affecting both feet; and that his foot conditions do not compromise weight bearing, although his feet require arch supports, custom orthotic inserts or shoe modifications.  On physical examination, the VA examiner noted pain in the right and left feet, but that it did not contribute to functional loss.  The VA examiner explained that there was mild tenderness primarily at the heels with minimal pain noted at the arch; and that although it was uncomfortable, it did not cause functional limitations.  Furthermore, the VA examiner noted that the Veteran occasionally used a cane as an assisted device for normal mode of locomotion, due to foot, knee and back symptoms.  The VA examiner concluded that the Veteran has a diagnosis of plantar fasciitis, and that he has mild tenderness.

Although the Veteran underwent numerous VA examinations for his bilateral foot condition, the July 2016 VA examination is the most probative evidence of record because the prior VA examinations and opinions in March 2007, December 2011 and April 2013 were specific to the Veteran's diagnosis of pes planus.

Resolving all reasonable doubt in favor of the Veteran, the medical evidence of record reflects that the Veteran manifests plantar fasciitis that is reflective of moderate foot injuries.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  Thus, separate ratings of 10 percent for plantar fasciitis and 10 percent for heel spurs for each foot are warranted.  A higher rating of 20 percent for each foot is not warranted because there is no evidence of record to suggest that the Veteran's foot injuries of bilateral plantar fasciitis are moderately severe.  None of the VA examinations found evidence of swelling in the feet, characteristic calluses, or extreme tenderness.  Pain due to the fasciitis or heel spurs was mild to moderate, not including the pain caused by the Veteran's bilateral pes planus, which is already evaluated at 30 percent.  Therefore, the evidence of record does not support a finding that the severity of the Veteran's plantar fasciitis and heel spurs are moderately severe in nature.

The Board has also considered the DeLuca criteria.  However, a rating higher than 20 percent based on these criteria is also not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  There were no findings of pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups, or when the feet are used repeatedly over time.  See, e.g. July 2016 VA examination.  Additionally, there were no findings of any other functional loss during flare-ups, or when the feet had to be used repeatedly over a period of time.  Id.  Ultimately, the ratings of 30 percent for pes planus and separate 10 percent ratings for plantar fasciitis and heel spurs for each foot, compensate the Veteran for any functional impairment.  

Finally, the Board has considered the applicability of other foot diagnostic codes and finds that DCs 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) do not apply.  This is because the Veteran's service-connected bilateral pes planus, related bilateral plantar fasciitis, and associated symptoms, do not overlap with any of these foot disorders.

Therefore, based on the foregoing, separate 10 percent ratings for plantar fasciitis and heel spurs for each foot are warranted by separate ratings under DC 5284.


ORDER

A separate 10 percent rating for each foot is granted for plantar fasciitis, under DC 5284.  

A separate 10 percent rating for each foot is granted for heel spurs, under DC 5284. 

A rating in excess of 30 percent for pes planus is denied.   



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


